Citation Nr: 0931936	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from December 
1968 to June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from October 2001 and April 2004 rating decisions 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In an October 2001 
rating decision, the RO continued the 10 percent evaluation 
for left ear hearing loss, based on the findings of an 
October 2000 VA audiological evaluation.  In an April 2004 
rating decision, the RO continued a 10 percent rating for the 
Veteran's left ear hearing loss disability, noting that he 
failed to report for a February 2004 VA audiological 
examination.

In May 2007 and July 2008, the Board remanded the Veteran's 
claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to confirm 
the Veteran's last known address and to schedule him for a 
hearing.

In the July 2008 Remand, the Board summarized the Veteran's 
reported return mailing addresses during the course of his 
appeal and instructed the AMC/RO to confirm the Veteran's 
last known address before mailing subsequent correspondence 
to him, noting that several prior notices, including for 
hearings and examinations, were mailed to incorrect 
addresses.  

Unfortunately, uncertainty regarding the Veteran's current 
address has not been resolved.  The last time that the 
Veteran identified his address being in Seaford, New York was 
in his September 2000 claim for a higher evaluation for his 
left ear hearing loss disability.  Since then, he has 
provided an address in West Babylon, New York, and in July 
2005 the RO mailed a notice of a hearing to the Veteran at an 
address in Brooklyn, New York.  Since the July 2008 Remand, 
the AMC mailed correspondence to the Veteran in West Babylon 
and Lindenhurst, New York.  The October 2008 notice of a VA 
examination, which was mailed to a Lindenhurst address, was 
returned for an incorrect address in January 2009.  
(Fortunately, the Veteran did appear for an examination in 
November 2008). 

The AMC/RO is again requested to confirm the Veteran's last 
known address before mailing subsequent correspondence to 
him, and the Veteran is reminded that he is responsible for 
promptly notifying VA of any address changes.  As of August 
2008, a VA Medical Center (VAMC) record listed his permanent 
address in West Babylon, New York and listed a telephone 
number.  If necessary, the AMC/RO should call the Veteran, 
confirm his address, and place a written documentation of 
attempts to verify his address in his claims folder.

In his February 2004 substantive appeal, the Veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge in at a local VA office (a travel board 
hearing).  In another statement received in February 2004, he 
indicated that he wanted a local hearing with a Decision 
Review Officer (DRO).  In the Board's July 2008 Remand, the 
Board instructed to RO to schedule the Veteran for a hearing 
after his last known address was confirmed and after he was 
afforded a VA audiological examination.  Unfortunately, there 
is no indication in the claims file that the requested 
hearing (before the Board or before RO personnel at a local 
VA office) has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to confirm 
the Veteran's last known address.  The 
Board points out that his last known 
permanent address (and telephone number) 
is listed in West Babylon, New York.  They 
are to enlist the aid of the Veteran's 
service representative in their efforts to 
ascertain the Veteran's whereabouts.  All 
efforts to contact the Veteran are to be 
documented and associated with the claims 
folder.  Once verified, his current 
address must be clearly identified in his 
claims folder.  

2.  Then, the RO should contact the 
Veteran to clarify whether he would like a 
hearing at a local VA office or a Travel 
Board hearing, and schedule the Veteran 
for a hearing at his selected location, 
pursuant to his February 2004 requests, at 
the earliest available opportunity.  The 
RO should notify the Veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008), and 
should associate a copy of such notice 
with the claims file.  The RO should 
ensure that the notice of the hearing is 
mailed to the Veteran's last known 
address, which should be documented in the 
claims folder.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




